DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 5A, 5B, 6A, 6B, 7, and 8) in the reply filed on 5/3/2022 is acknowledged.
Claims 7-9 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2022.

Status of the Application

	Claims 1-6, 10-16 and 20 have been examined in this application. Claims 7-9 and 17-19 are withdrawn. This communication is the first action on merits.  

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 11, the limitations “the resistance state being activated by manually moving the patient transport apparatus in a first direction and the standby state being activated by manually moving the patient transport apparatus in a second direction, opposite the first direction” is recited. There is confusion as to whether the limitation is directed to functional language (configured to be activated), the simple state of being (a resistance state activated by manually moving the apparatus to a first direction and/or a second direction), or a methodical step (the act/process of activating the direction). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See MPEP 2173.03(p). For the purposes of examination, the limitation is construed as functional language ‘configured to activate’. Where the limitations are construed to read as “…the resistance state configured to activate by manually moving the patient transport apparatus in a first direction” and “…the resistance state configured to activate by manually moving the patient transport apparatus in a second direction”.
	Claims 2-5, 10, 12-16 and 20 are also rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claims 1 and 11).
	

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lambarth (WO 2004064698 A2).
In regards to Claim 1, Lambarth teaches: A patient transport apparatus (80 – Fig. 23) for use with a retainer (10 – Fig. 23) of a transport vehicle (13 – Fig. 23), the patient transport apparatus comprising: a support structure (see annotated Fig. 23.1 from Lambarth) comprising a patient support surface (Para 0003 – “a patient support deck”) to support a patient (Para 0002/0003); an engagement member (83 – Fig. 23) coupled to the support structure (see note #1) and configured to engage the retainer (10 – Fig. 23) when unloading the patient transport apparatus from the transport vehicle (Para 0057 and Para 0058); and a dampener (38/39 – Fig. 17) coupled (see note #1) to the support structure (see annotated Fig. 23.1 from Lambarth) and operable in a standby state (Para 0058 – before roller enters, unlocked position, see annotated Fig. 17.1 below from Lambarth) or a resistance state (see annotated Fig. 17.2 below from Lambarth) such that the dampener provides increased resistance (Para 0058 – roller enters, locked position) to movement of the patient transport apparatus in the resistance state as compared to the standby state (Para 0058), the resistance state being activated by manually moving the patient transport apparatus in a first direction (see annotated Figs. 22 vs. 25 vs. 34 below from Lambarth | Fig. 22 – to the right) and the standby state being activated by manually moving the patient transport apparatus in a second direction (see annotated Figs. 22 vs. 25 vs. 34 below from Lambarth | Fig. 25 – lifted upward), opposite the first direction (see annotated Figs. 22 vs. 25 below from Lambarth – right vs. up).  
Note #1: It is to be known that all elements are either to be directly or indirectly connected/coupled to one another when loading or unloading the patient transport apparatus from the vehicle. 

    PNG
    media_image1.png
    511
    814
    media_image1.png
    Greyscale

Annotated Fig. 23.1 from Lambarth

    PNG
    media_image2.png
    527
    506
    media_image2.png
    Greyscale

Annotated Fig. 17.1 and 17.2 from Lambarth

    PNG
    media_image3.png
    517
    411
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    232
    397
    media_image4.png
    Greyscale

Annotated Figs. 22, 25, and 34 from Lambarth

In regards to Claim 2, Lambarth teaches: The patient transport apparatus of claim 1, comprising a plurality of caster wheel assemblies (see annotated Fig. 23.1 from Lambarth) coupled to the support structure (see annotated Fig. 23.1 and 22.1 from Lambarth, see note #1) and a loading wheel assembly (see annotated Fig. 23.1 from Lambarth) coupled to the support structure (see annotated Fig. 23.1 from Lambarth, when being loaded, and see note #1), the loading wheel assembly being movable in elevation relative to the caster wheel assemblies (Figs. 23 vs. Fig. 25, see annotated Fig. 22.1 from Lambarth).  

    PNG
    media_image5.png
    503
    476
    media_image5.png
    Greyscale

Annotated Fig. 22.1 from Lambarth
In regards to Claim 3, Lambarth teaches: The patient transport apparatus of claim 2, wherein the dampener (38/39 – Fig. 17) is integrated into the loading wheel assembly (see annotated Fig. 23.1 from Lambarth).  

In regards to Claim 4, Lambarth teaches: The patient transport apparatus of claim 3, wherein the loading wheel assembly comprises a wheel housing (36 - see annotated Fig. 22.2 from Lambarth) and a loading wheel (101 – see annotated Fig. 22.2 from Lambarth) rotatably coupled to the wheel housing (see Figs. 24-26, where wheel rotates onto vehicle and is coupled to the housing 36) the dampener (38/39 – see annotated Fig. 22.2 from Lambarth) being located in the wheel housing (see annotated Fig. 22.2 from Lambarth).  

    PNG
    media_image6.png
    456
    572
    media_image6.png
    Greyscale

Annotated Fig. 22.2 from Lambarth
In regards to Claim 5, Lambarth teaches: The patient transport apparatus of claim 4, wherein the dampener (38/39 – see annotated Fig. 22.2 from Lambarth) comprises a dampening element (42 – see annotated Fig. 17.3 from Lambarth and Para 0058) arranged to act between the wheel housing and the loading wheel (once in the resistance state as shown in Fig. 25) to provide resistance to rotation of the loading wheel in the resistance state (Para 0058 – “locked position”).  

In regards to Claim 6, Lambarth teaches: The patient transport apparatus of claim 5, wherein the wheel housing defines a slot (see annotated Fig. 17.3 from Lambarth) and the dampening element comprises a pin (see annotated Fig. 17.3 from Lambarth) disposed in the slot (see annotated Fig. 17.3 from Lambarth), the pin configured to move in the slot from a standby position (pin is in central position and is not activating the dampener 38/39 upward) to a resistance position (pin moves in slot to the left) such that the pin provides increased resistance (pin moves dampener to locked position, increasing the resistance)  to rotation of the loading wheel when the loading wheel is rotating in a first rotational direction (Fig. 22 -  wheels being loaded on the vehicle) and the pin is in the resistance position as compared to when the loading wheel is rotating in a second rotational direction (Fig. 34 – wheels being unloaded from the vehicle), opposite the first rotational direction (Clockwise Fig. 22 vs. Counter Clockwise Fig. 34), and the pin is in the standby position (central position as shown in Fig. 17).

    PNG
    media_image7.png
    255
    463
    media_image7.png
    Greyscale

Annotated Fig. 17.3 from Lambarth




In regards to Claim 10, Lambarth teaches: The patient transport apparatus of claim 1, wherein the support structure comprises a retracting head section (see annotated Fig. 23.1 from Lambarth) and the engagement member (83) comprises a bar (see annotated Fig. 23.1 from Lambarth) pivotally connected to the retracting head section  (see annotated Fig. 23.1 from Lambarth).

In regards to Claim 11, Lambarth teaches: A patient transport system (12 – Fig. 23) for use with a transport vehicle (13 – Fig. 23), the patient transport system comprising: a retainer (10 – Fig. 23); and a patient transport apparatus (80 – Fig. 23) comprising: a support structure (see annotated Fig. 23.1 from Lambarth) comprising a patient support surface (Para 0003 – “a patient support deck”) to support a patient (Para 0002/0003); an engagement member (83 – Fig. 23) coupled to the support structure (see note #1) and configured to engage the retainer (10 – Fig. 23) when unloading the patient transport apparatus from the transport vehicle (Para 0057 and Para 0058); and a dampener (38/39 – Fig. 17) coupled (see note #1) to the support structure (see annotated Fig. 23.1 from Lambarth) and operable in a standby state (Para 0058 – before roller enters, unlocked position, see annotated Fig. 17.1 from Lambarth) or a resistance state (see annotated Fig. 17.2 from Lambarth) such that the dampener provides increased resistance (Para 0058 – roller enters, locked position) to movement of the patient transport apparatus in the resistance state as compared to the standby state (Para 0058), the resistance state being activated by manually moving the patient transport apparatus in a first direction (see annotated Figs. 22 vs. 25 vs. 34 from Lambarth | Fig. 22 – to the right) and the standby state being activated by manually moving the patient transport apparatus in a second direction (see annotated Figs. 22 vs. 25 vs. 34 from Lambarth | Fig. 25 – lifted upward), opposite the first direction (see annotated Figs. 22 vs. 25 from Lambarth – right vs. up).  

In regards to Claim 12, Lambarth teaches: The patient transport system of claim 11, comprising a plurality of caster wheel assemblies (see annotated Fig. 23.1 from Lambarth) coupled to the support structure (see annotated Fig. 23.1 from Lambarth) and a loading wheel assembly (see annotated Fig. 23.1 from Lambarth) coupled to the support structure (see annotated Fig. 23.1 from Lambarth), the loading wheel assembly being movable in elevation relative to the caster wheel assemblies (Figs. 23 vs. Fig. 25, see annotated Fig. 22.1 from Lambarth).

In regards to Claim 13, Lambarth teaches: The patient transport system of claim 12, wherein the dampener (38/39 – Fig. 17) is integrated into the loading wheel assembly (see annotated Fig. 23.1 from Lambarth).  

In regards to Claim 14, Lambarth teaches: The patient transport system of claim 13, wherein the loading wheel assembly comprises a wheel housing (36 - see annotated Fig. 22.2 from Lambarth) and a loading wheel (101 – see annotated Fig. 22.2 from Lambarth) rotatably coupled to the wheel housing (see Figs. 24-26, where wheel rotates onto vehicle and is coupled to the housing 36), the dampener (38/39 – see annotated Fig. 22.2 from Lambarth) being located in the wheel housing (see annotated Fig. 22.2 from Lambarth).

In regards to Claim 15, Lambarth teaches: The patient transport system of claim 14, wherein the dampener (38/39 – see annotated Fig. 22.2 from Lambarth) comprises a dampening element (42 – Para 0058) arranged to act between the wheel housing and the loading wheel (once in the resistance state as shown in Fig. 25) to provide resistance to rotation of the loading wheel (Para 0058 – “locked position”).  

In regards to Claim 16, Lambarth teaches: The patient transport system of claim 15, wherein the wheel housing defines a slot (see annotated Fig. 17.3 from Lambarth) and the dampening element comprises a pin (see annotated Fig. 17.3 from Lambarth) disposed in the slot (see annotated Fig. 17.3 from Lambarth), the pin configured to move in the slot from a standby position (pin is in central position and is not activating the dampener 38/39 upward) to a resistance position (pin moves in slot to the left) such that the pin provides increased resistance (pin moves dampener to locked position, increasing the resistance) to rotation of the loading wheel when the loading wheel is rotating in a first rotational direction (Fig. 22 -  wheels being loaded on the vehicle) and the pin is in the resistance position as compared to when the loading wheel is rotating in a second rotational direction (Fig. 34 – wheels being unloaded from the vehicle), opposite the first rotational direction (Clockwise Fig. 22 vs. Counter Clockwise Fig. 34), and the pin is in the standby position (central position as shown in Fig. 17).

In regards to Claim 20, Lambarth teaches: The patient transport apparatus of claim 11, wherein the support structure comprises a retracting head section (see annotated Fig. 23.1 from Lambarth) and the engagement member (83) comprises a bar (see annotated Fig. 23.1 from Lambarth) pivotally connected to the retracting head section (see annotated Fig. 23.1 from Lambarth); and wherein the retainer (10) comprises a hook (36 – Fig. 23) and the bar is shaped to be engaged by the hook (see Fig. 23).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/13/2022